United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-2804
                                  ___________

Joseph M. Fuentes,                     *
                                       *
           Appellant,                  * Appeal from the United States
                                       * District Court for the
     v.                                * Western District of Missouri.
                                       *
United States of America,              *      [UNPUBLISHED]
                                       *
           Appellee.                   *
                                  ___________

                     Submitted:   March 18, 1997

                         Filed:   March 31, 1997
                                  ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________
PER CURIAM.

     Joseph M. Fuentes appeals from the denial by the District Court1 of
his 28 U.S.C. § 2255 (1994) motion.    After carefully reviewing the record
before us and the parties’ briefs, we conclude that the District Court’s
judgment was correct.   Accordingly, we affirm.      See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




     1
      The Honorable Dean Whipple, United States District Judge
for the Western District of Missouri.